Order, entered on June 12, 1964, unanimously reversed, on the law and on the facts, and in the exer*653else of discretion, with $30 costs and disbursements to appellants, motion by plaintiff for an order waiving the requirements of rule XI of the Rules of the Supreme Court, New Yiork County, denied, and cross motion of defendants .Simon and Eredhar Service Corporation to dismiss action for lack of prosecution granted, with $10 costs. The accident which was the basis of this action for personal injuries occurred on March 16, 1960; the action was commenced on May 9, 1960; and issue was joined on July 5, 1960. In May, 1963, because of the plaintiff’s unreasonable negle'ct to prosecute the action, the court dismissed it against the eodefendiant (Cox), and the action was severed against the defendants Simon and Eredhar Service Corporation. The order of dismissal was affirmed by this court on January 14, 1964 (see 20 A D 2d 683). No reasonable excuse has been presented for the inordinate delay in processing this action for trial nor has the plaintiff furnished any affidavit showing that the action has merit. (See Sortino v. Fisher, 20 A D 2d 25.) Concur — Breitel, J. P., Yalente, McNally, Stevens and Eager, JJ.